Per Cur.

We know of no such practice in Pennsylvania, nor do we see any good reason for it, even in England. We individually know, that in all courts wherein we have prac-tised, the usage has been different from that contended for. Besides, if the English practice ought to be extended, why stop at the mere filing of the declaration? Why should not the copy be delivered to the defendant or his attorney? The practice of every court is the law of that court, and we must be governed by our own customs and usages, as the courts at Westminster are governed by theirs. We are clearly of opinion, that the unconditional filing of the declaration in the present instance is no waiver of bail.